UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:December 27, 2009 OR [] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number 1-10233 MAGNETEK, INC. (Exact name of Registrant as specified in its charter) DELAWARE 95-3917584 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) N49 W13650 Campbell Drive Menomonee Falls, Wisconsin53051 (Address of principal executive offices) (262) 783-3500 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] The number of shares outstanding of Registrant’s Common Stock, as of February 1, 2010, was 31,083,488 shares. TABLE OF CONTENTS FISCAL YEAR 2-Q TABLE OF CONTENTS FOR THE QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED DECEMBER 27, 2009 MAGNETEK, INC. Part I.Financial Information Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures Part II.Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Signatures TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1 – Financial Statements MAGNETEK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share data, unaudited) Three Months Ended (13 Weeks) (13 Weeks) December 27, December 27, 2009 2008 Net sales $ 19,232 $ 26,761 Cost of sales 13,354 17,359 Gross profit 5,878 9,402 Operating expenses: Research and development 995 900 Pension expense 2,051 847 Selling, general and administrative 3,588 5,707 Income (loss) from operations (756 ) 1,948 Non-operating income: Interest income (6 ) (43 ) Income (loss) from continuing operations before income taxes (750 ) 1,991 Provision for income taxes 130 732 Income (loss) from continuing operations (880 ) 1,259 Income (loss) from discontinued operations, net of tax (345 ) 680 Net income (loss) $ (1,225 ) $ 1,939 Earnings per common share Basic and diluted: Earnings (loss) from continuing operations $ (0.03 ) $ 0.04 Income (loss) from discontinued operations $ (0.01 ) $ 0.02 Net income (loss) $ (0.04 ) $ 0.06 Weighted average shares outstanding: Basic 31,010 30,671 Diluted 31,010 30,845 See accompanying notes TABLE OF CONTENTS MAGNETEK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share data, unaudited) Six Months Ended (26 Weeks) (26 Weeks) December 27, December 27, 2009 2008 Net sales $ 37,066 $ 53,112 Cost of sales 25,566 34,265 Gross profit 11,500 18,847 Operating expenses: Research and development 1,896 1,770 Pension expense 4,103 1,693 Selling, general and administrative 7,547 11,405 Income (loss) from operations (2,046 ) 3,979 Non-operating income: Interest income (16 ) (110 ) Income (loss) from continuing operations before income taxes (2,030 ) 4,089 Provision for income taxes 361 1,094 Income (loss) from continuing operations (2,391 ) 2,995 Loss from discontinued operations, net of tax (629 ) (175 ) Net income (loss) $ (3,020 ) $ 2,820 Earnings per common share Basic and diluted: Earnings (loss) from continuing operations $ (0.08 ) $ 0.10 Loss from discontinued operations $ (0.02 ) $ (0.01 ) Net income (loss) $ (0.10 ) $ 0.09 Weighted average shares outstanding: Basic 30,985 30,654 Diluted 30,985 30,905 TABLE OF CONTENTS MAGNETEK, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands) December 27, June 28, ASSETS 2009 2009 (Unaudited) Current assets: Cash and cash equivalents $ 16,483 $ 18,097 Restricted cash 262 262 Accounts receivable, net 10,836 11,598 Inventories 11,086 12,617 Prepaid expenses and other current assets 924 1,242 Total current assets 39,591 43,816 Property, plant and equipment 20,711 19,948 Less: accumulated depreciation 16,867 16,299 Net property, plant and equipment 3,844 3,649 Goodwill 30,432 30,359 Other assets 5,808 6,256 Total Assets $ 79,675 $ 84,080 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 7,728 $ 5,716 Accrued liabilities 4,735 6,313 Current portion of long-term debt 6 11 Total current liabilities 12,469 12,040 Long-term debt, net of current portion 2 4 Pension benefit obligations, net 70,988 76,849 Other long term obligations 1,562 1,615 Deferred income taxes 5,322 4,863 Commitments and contingencies Stockholders’ deficit Common stock 310 309 Paid in capital in excess of par value 138,544 138,094 Accumulated deficit (4,541 ) (1,521 ) Accumulated other comprehensive loss (144,981 ) (148,173 ) Total stockholders' deficit (10,668 ) (11,291 ) Total Liabilities and Stockholders' Deficit $ 79,675 $ 84,080 See accompanying notes TABLE OF CONTENTS MAGNETEK, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands, unaudited) Six Months Ended (26 Weeks) (26 Weeks) December 27, December 28, 2009 2008 Cash flows from continuing operating activities: Income (loss) from continuing operations $ (2,391 ) $ 2,995 Adjustments to reconcile income (loss) from continuing operations to net cash provided by (used in)operating activities: Depreciation and amortization 541 513 Stock based compensation expense 314 742 Pension expense 4,103 1,693 Deferred income tax provision 459 450 Changes in operating assets and liabilities 3,519 (1,001 ) Cash contribution to pension fund (6,859 ) (4,392 ) Total adjustments 2,077 (1,995 ) Net cash provided by (used in) continuing operating activities (314 ) 1,000 Cash flows from investing activities: Proceeds form sale of business, net of transaction costs - 1,250 Deposit into escrowaccount - (5 ) Capital expenditures (693 ) (396 ) Net cash provided by (used in) investing activities (693 ) 849 Cash flows from financing activities: Proceeds from issuance of common stock 138 164 Borrowings under capital lease obligations - 8 Principal payments under capital lease obligations (7 ) (7 ) Net cash provided by financing activities 131 165 Cash flows from discontinued operations: Used in operating activities (738 ) (316 ) Cash used in discontinued operations (738 ) (316 ) Net increase (decrease) in cash (1,614 ) 1,698 Cash at the beginning of the period 18,097 15,210 Cash at the end of the period $ 16,483 $ 16,908 See accompanying notes TABLE OF CONTENTS MAGNETEK, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 27, 2009 (Amounts in thousands unless otherwise noted, except per share data, unaudited) 1. Summary of Significant Accounting Policies Profile Magnetek, Inc. (the “Company” or “Magnetek”) is a global provider of digital power control systems that are used to control motion and power primarily in material handling, elevator and energy delivery applications.The Company’s products consist primarily of programmable motion control and power conditioning systems used on the following applications: overhead cranes and hoists; elevators; coal mining equipment; and renewable energy. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Magnetek, Inc. and its subsidiaries.All significant intercompany accounts and transactions have been eliminated. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial reporting and with the instructions to Form 10-Q and Article10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.For further information, refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 28, 2009 filed with the Securities and Exchange Commission (the “SEC”).In the Company's opinion, these unaudited statements contain all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial position of the Company as of December 27, 2009, and the results of its operations and cash flows for the three- and six-month periods ended December 27, 2009 and December 28, 2008. Results for the three- and six-months ended December 27, 2009 are not necessarily indicative of results that may be experienced for the full fiscal year. The Company uses a fifty-two, fifty-three week fiscal year ending on the Sunday nearest to June 30.Fiscal quarters are the 13 or 14 week periods ending on the Sunday nearest September 30, December 31, March 31 and June 30.The three- and six-month periods ended December 27, 2009 and December 28, 2008 each contained 13 and 26 weeks respectively. Use of Estimates - The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Recent Accounting Pronouncements In August2008, the SEC announced that it will issue for comment a proposed roadmap regarding the potential use of International Financial Reporting Standards (“IFRS”) for the preparation of financial statements by U.S. registrants. IFRS are standards and interpretations adopted by the International Accounting Standards Board. Under the proposed roadmap, the Company would be required to prepare financial statements in accordance with IFRS in fiscal 2014, including comparative information also prepared under IFRS for fiscal 2013 and fiscal 2012. The Company is currently assessing the potential impact of IFRS on its financial statements and will continue to follow the proposed roadmap for future developments. In
